Citation Nr: 1111428	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Son



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from November 1948 to June 1952, and died in October 2002.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2003 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2004, a hearing was held before a Decision Review Officer at the RO.  In June 2006, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In July 2007, the Board denied service connection for the cause of the Veteran's death and remanded the matter of entitlement to DIC benefits under 38 U.S.C.A. § 1151 to satisfy notice requirements.  In March 2009, the Board denied entitlement to DIC under 38 U.S.C.A. § 1151.  The appellant appealed that decision to the Court.  In August 2010, the Court vacated the Board's March 2009 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in an August 2010 Joint Motion for Remand (Joint Motion) by the parties.  In February 2011, additional argument was received from the appellant's attorney.  Thereafter, the attorney submitted additional evidence with a waiver of RO initial consideration.   See 38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Roanoke RO.  VA will notify the appellant if any action on her part is required.





REMAND

It is the appellant's contention that the VA medical treatment provided to the Veteran during his final hospitalization at the Hunter Holmes McGuire VA Medical Center (VAMC) from July 16, 2002 to October 20, 2002, was instrumental in his death.  Specifically, his nonservice-connected gout was treated with Prednisone, which the appellant maintains caused him to gain over 80 pounds in seven weeks, and aggravated his coronary artery disease and contributed to his death.

In the August 2010 Joint Motion, it was noted that:

The veteran's claims file includes no records of treatment for the period immediately preceding the veteran's death.  The parties note that the veteran's claims file contains a September 20, 2002 ,VAMC progress note reflecting that the veteran had complaints of left foot pain, as well as an October 21, 2002, discharge/death summary, which summarizes the veteran's course of treatment from July 2002 until his death.  However, the veteran's claims file does not appear to contain, nor does the Board [in its March 2009 decision] cite to, any VA treatment records dated after September 20, 2002.

A close review of the record shows that prior to the Veteran's death, he was hospitalized at the Hunter Holmes McGuire VAMC from June 24, 2002 to July 16, 2002, and from July 16, 2002 to October 20, 2002.  Although the record contains some treatment records from June 2002 through September 2002, it is not readily apparent that complete treatment records from both periods of hospitalization have been associated with the claims file.  Furthermore, as noted by the Joint Motion, the record is silent for any treatment records from September 2002 to October 2002.  The August 2010 Court-endorsed  Joint Motion is now the "the law of the case".

In addition, the appellant's attorney has submitted additional evidence with a waiver of RO initial consideration.  As the case is being remanded, the RO will have the opportunity to consider the additional evidence in the first instance.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO should secure for record complete treatment records associated with the Veteran's hospitalizations at the Hunter Holmes McGuire VAMC from June 24, 2002 to July 16, 2002, and from July 16, 2002 to October 20, 2002.

2. 	The RO should then review the additional evidence submitted by Appellant's attorney, arrange for any further development indicated, then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

